                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA




In re                                                                 Case No. 16−30146
                                                                      Chapter 13
Lois Jane Collier ,

        Debtor.



                      ORDER SUSTAINING OBJECTION TO CLAIM(S)

        An objection was filed to the claim(s) of U.S. Bank Trust National Association (Claim 3).
Either a response consenting to the objection was filed or no response has been filed within 30
days of the filing of the objection. Pursuant to LBR 3007−1, it is

        ORDERED that the objection is SUSTAINED and the requested disposition allowed.


Dated May 21, 2019




                                                   Bess M. Parrish Creswell
                                                   United States Bankruptcy Judge




  Case 16-30146       Doc 44 Filed 05/21/19 Entered 05/21/19 11:24:20             Desc Order
                           Sustaining Objection to Page 1 of 1
